Title: Abigail Adams to Isaac Smith Jr., 20 April 1771
From: Adams, Abigail
To: Smith, Isaac Jr.


     
      Dear Sir
      Braintree April the 20 1771
     
     I write you, not from the Noisy Buisy Town, but from my humble Cottage in Braintree, where I arrived last Saturday and here again am to take up my abode. 
       
        “Where Contemplation plumes her rufled Wings
        And the free Soul look’s down to pitty Kings.”
       
       Suffer me to snatch you a few moments from all the Hurry and tumult of London and in immagination place you by me that I may ask you ten thousand Questions, and bear with me Sir, tis the only recompence you can make for the loss of your Company.
     From my Infancy I have always felt a great inclination to visit the Mother Country as tis call’d and had nature formed me of the other Sex, I should certainly have been a rover. And altho this desire has greatly diminished owing partly I believe to maturer years, but more to the unnatural treatment which this our poor America has received from her, I yet retain a curiosity to know what ever is valuable in her. I thank you Sir for the particular account you have already favourd me with, but you always took pleasure in being communicatively good.
     Women you know Sir are considerd as Domestick Beings, and altho they inherit an Eaquel Share of curiosity with the other Sex, yet but few are hardy eno’ to venture abroad, and explore the amaizing variety of distant Lands. The Natural tenderness and Delicacy of our Constitutions, added to the many Dangers we are subject too from your Sex, renders it almost imposible for a Single Lady to travel without injury to her character. And those who have a protecter in an Husband, have generally speaking obstacles sufficent to prevent their Roving, and instead of visiting other Countries; are obliged to content themselves with seeing but a very small part of their own. To your Sex we are most of us indebted for all the knowledg we acquire of Distant lands. As to a Knowledg of Humane Nature, I believe it may as easily be obtained in this Country, as in England, France or Spain. Education alone I conceive Constitutes the difference in Manners. Tis natural I believe for every person to have
      a partiality for their own Country. Dont you think this little Spot of ours better calculated for happiness than any other you have yet seen or read of. Would you exchange it for England, France, Spain or Ittally? Are not the people here more upon an Eaquality in point of knowledg and of circumstances—there being none so immensly rich as to Lord it over us, neither any so abjectly poor as to suffer for the necessaries of life provided they will use the means. It has heretofore been our boasted priviledg that we could sit under our own vine and Apple trees in peace enjoying the fruits of our own labour—but alass! the much dreaded change Heaven avert. Shall we ever wish to change Countries; to change conditions with the Affricans and the Laplanders for sure it were better never to have known the blessings of Liberty than to have enjoyed it, and then to have it ravished from us.
     But where do I ramble? I only ask your ear a few moments longer. The Americans have been called a very religious people, would to Heaven they were so in earnest, but whatever they may have been I am affraid tis now only a negitive virtue, and that they are only a less vicious people. However I can quote Mr. Whitefield as an authority that what has been said of us is not without foundation. The last Sermon I heard him preach, he told us that he had been a very great traveller, yet he had never seen so much of the real appearence of Religion in any Country, as in America, and from your discription I immagine you join with him in Sentiment. I think Dr. Sherbear in his remarks upon the english Nation has some such observation as this. In London Religion seems to be periodical, like an ague which only returns once in Seven Days, and then attacks the inhabitants with the cold fit only, the burning never succeeds in
      this Country. Since which it seems they have found means to rid themselves intirely of the ague.—As to news I have none to tell you, nor any thing remarkable to entertain you with. But you Sir have every day new Scenes opening to you, and you will greatly oblige me by a recital of whatever you find worthy notice. I have a great desire to be made acquainted with Mrs. Maccaulays own history. One of my own Sex so eminent in a tract so uncommon naturally raises my curiosity and all I could ever learn relative to her, is this that she is a widdow Lady and Sister to Mr. Sawbridge. I have a curiosity to know her Education, and what first prompted her to engage in a Study never before Exibited to the publick by one of her own Sex and Country, tho now to the honour of both so admirably performed by her. As you are now upon the Spot, and have been entroduced to her acquaintance, you will I hope be able to satisfie me with some account, in doing which you will confer an oblagation upon your
      assured Friend,
     
      Abigail Adams
     
     
      P.S. I thank you Sir for the West Indian, tis really a prety performance and afforded me an hours or two of very agreable entertainment.
     
     
    